UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 28,2011 Harmony Metals, Inc. (Exact name of Registrant as Specified in its Charter) Florida 0-53878 27-1230588 (State or Other Jurisdiction of Incorporation or Organization) (Commission file number) (I.R.S. Employer Identification Number) 6538 Collins Avenue, Suite 476 Miami, Florida 33141 (Address of Principal Executive Offices including Zip Code) (501) 639-1909 (Registrant’s Telephone Number, including Area Code) Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On July 28, 2011, Harmony Metals Designs, Inc., the wholly-owned subsidiary of the registrant, launched the website for its jewelry design house business.The website address is www.harmonymetalsdesigns.com. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HARMONY METALS, INC. (Registrant) Dated: July 29, 2011 By:/s/ Olivia G. Ruiz Olivia G. Ruiz Chief Executive Officer, President and Treasurer - 3 -
